     Case 2:15-cv-01344-JAD-BNW Document 341 Filed 05/11/20 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    AERODYNAMICS INCORPORATED,                           Case No. 2:15-cv-01344-JAD-BNW
      et al.,
 7
                             Plaintiffs,                   ORDER
 8
            v.
 9
      CAESARS ENTERTAINMENT
10    OPERATING COMPANY, et al.,
11                           Defendants.
12

13          On April 3, 2020, this Court issued an order granting in part and denying in Defendant

14   Caesar’s motion to seal. (ECF No. 338.) In that order, the Court ruled that Exhibit 6 to ECF No.

15   331 would remain sealed for the next 30 days to allow Caesars an opportunity to file

16   supplemental briefing providing a compelling reason why this exhibit needed to remain sealed.

17   (Id. at 5.) More than 30 days have passed, and Caesars has not filed any supplemental briefing

18   regarding Exhibit 6. According,

19          IT IS ORDERED that the Clerk of Court shall unseal Exhibit 6 to ECF No. 331.

20          IT IS FURTHER ORDERED that Caesars must file a new, redacted opposition in which it

21   maintains any discussion or citations to Exhibits 3 and 7 to ECF No. 331 in its current redacted

22   form and unredacts any portions of the document that discusses or cites to Exhibits 1, 2, 4, 5, 6, 8,

23   9, 10, 11, 12, 13, 14, 16, 17 and 19 to ECF No. 331 by June 1, 2020.

24

25          DATED: May 11, 2020

26
27
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE
